Exhibit 10.6
 
AGREEMENT REGARDING LOAN DOCUMENTS
 
THIS AGREEMENT REGARDING LOAN DOCUMENTS (this “Agreement”) is entered into as of
January ___, 2015, by and between NATURALSHRIMP HOLDINGS, INC., a Delaware
corporation, (“Borrower”), and MULTIPLAYER ONLINE DRAGON, INC., a Nevada
corporation (“MOD”).
 
WHEREAS, Amarillo National Bank (“ANB”), Borrower, NaturalShrimp Corporation, a
Delaware corporation (“NSC”), NaturalShrimp Global, Inc., a Delaware corporation
formerly known as NaturalShrimp International, Inc. (“NSI”), Natural Shrimp San
Antonio, L.P., a Texas limited partnership, Shirley Williams, Gerald Easterling
and Mary Ann Untermeyer, and High Plains Christian Ministries Foundation, are or
were parties to that certain Business Loan Agreement dated September 13, 2005,
as amended and modified by the certain Consent Agreement, dated as of October
13, 2006, by and among the same parties (collectively, the “Business Loan
Agreement”), pursuant to which Borrower issued to ANB a secured promissory note,
dated September 13, 2005, in the original principal amount of $1,500,000, (such
secured promissory note, as modified as provided below, the “Note”);
 
WHEREAS, subsequent to the closing of the Business Loan Agreement, the Note was
modified (i) by that certain Change In Terms Agreement dated September 16, 2006,
whereby the principal amount of the Note was increased to $2,000,000 and the
maturity date was extended to September 13, 2008, and (ii) on September 13, 2008
to extend the maturity date of the Note to September 15, 2009;
 
WHEREAS, Borrower’s obligations under the Note are secured by: (i) security
interests granted pursuant to that certain Security Agreement dated September
13, 2005; (ii) Subordination Agreements dated September 13, 2005 entered into by
the limited partners of Natural Shrimp San Antonio, L.P. for the benefit of ANB;
and (iii) Pledge Agreements dated September 13, 2005 entered into by Borrower
and certain shareholders of Borrower for the benefit of ANB (collectively, the
“Security Documents”);
 
WHEREAS, ANB and Baptist Community Services, a Texas non-profit corporation
(“BCS”), are parties to that certain Assignment Agreement dated March 26, 2009,
pursuant to which ANB assigned and transferred to BCS all of ANB’s right, title
and interest in and to (i) the Note, including all moneys now due or hereafter
to become due to ANB under the Note; (ii) the Business Loan Agreement and (iii)
the Security Documents;
 
WHEREAS, Borrower issued to BCS a subordinated promissory note, dated December
31, 2008, in the original principal amount of $70,000 and with a maturity date
of September 15, 2009 to provide working capital to Borrower for its use to pay
interest due under the Note, taxes, and premiums for insurance policies covering
its assets (such subordinated promissory note, as modified on April 7, 2009,
collectively with the Note, the “Notes”; the Notes, collectively with the
Security Documents, the Business Loan Agreement and all other documents and
agreements relating to the Business Loan Agreement, the “Loan Documents”);
 
WHEREAS, as described in the letter sent by BCS’s counsel to Borrower on August
12, 2009, all obligations owed by Borrower under the Notes were payable and due
in full on September 15, 2009, and, as described in the letter from BCS’s
counsel to Borrower dated January 25, 2010, Borrower did not satisfy its
obligations under the Notes on or before September 15, 2009 and all of
Borrower’s obligations under the Notes, including, but not limited to,
principal, accrued interest, fees and expenses remain past-due and payable in
full (the “Existing Event of Default”);
 
WHEREAS, Borrower and BCS entered into a Forbearance Agreement, dated as of
January 15, 2010, pursuant to which BCS agreed to forbear the exercise of its
rights and remedies arising under the Loan Documents as a result of the Existing
Event of Default until January 25, 2011;
 
WHEREAS, Borrower and BCS entered into a Second Forbearance Agreement dated as
of March 30, 2011, pursuant to which BCS agreed to forbear the exercise of its
rights and remedies arising under the Loan Documents as a result of the Existing
Event of Default until March 30, 2012;
 
WHEREAS, Borrower and BCS entered into a Third Forbearance Agreement dated as of
March 30, 2012, pursuant to which BCS agreed to forbear the exercise of its
rights and remedies arising under the Loan Documents as a result of the Existing
Event of Default until March 30, 2013;
 
WHEREAS, Borrower and BCS entered into a Fourth Forbearance Agreement dated as
of March 30, 2013, pursuant to which BCS agreed to forbear the exercise of its
rights and remedies arising under the Loan Documents as a result of the Existing
Event of Default until March 30, 2015; and
 
WHEREAS, concurrently herewith, Borrower, MOD and BCS are entering into a Fifth
Forbearance Agreement (herein so called), pursuant to which, among other things,
BCS provides its consent under the Loan Documents for a proposed transaction
(the “Transaction”) between Borrower and MOD, whereby Borrower will acquire
approximately seventy two percent (72%) of the issued and outstanding stock of
MOD as consideration for the acquisition by MOD from Borrower of all of the
issued and outstanding stock of Borrower’s wholly owned subsidiaries, NSC and
NSI, over which BCS has a security interest pursuant to the Loan Documents.
 
 
1

--------------------------------------------------------------------------------

 
 
WHEREAS, pursuant to the Fifth Forbearance Agreement, MOD is entering into a
Stock Pledge Agreement of even date herewith, pursuant to which MOD pledges all
of its capital stock in NSC and NSI.
 
NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1. Defined Terms; References.  Unless otherwise stated in this Agreement,
capitalized terms used but not defined herein shall have the meanings assigned
to such terms (directly or by reference) in the Fifth Forbearance
Agreement.  References to any Loan Document shall include every valid renewal,
extension, amendment, modification, supplement, restatement, replacement or
substitution of or for such Loan Document.
 
2. Representations, Warranties and Covenants.
 
(a) Borrower hereby represents and warrants to MOD that (i) this Agreement has
been duly executed and delivered by Borrower, (ii) no action of, or filing with,
any governmental authority is required to authorize, or is otherwise required in
connection with, the execution, delivery, and performance by Borrower of this
Agreement, (iii) this Agreement is valid and binding upon Borrower and is
enforceable against Borrower in accordance with its terms, except as limited by
any applicable debtor relief laws, (iv) the execution, delivery and performance
by Borrower of this Agreement do not require the consent of any other person or
entity and do not and will not constitute a violation of any laws, regulations,
agreements or understandings to which Borrower is a party or by which Borrower
is bound, (v) the representations and warranties contained in the Fifth
Forbearance Agreement, the Business Loan Agreement and any other Loan Document
are true, correct and complete in all material respects as of the date of this
Agreement, and (vi) as of the date of this Agreement, no event of default (other
than the Existing Event of Default) and no event or condition that with the
giving of notice or lapse of time or both would be an event of default exists
under the Business Loan Agreement, the Notes or the other Loan Documents.
 
(b) Borrower hereby covenants to MOD that during the term of this Agreement:
 
(i) Borrower shall promptly pay and perform all of its covenants and obligations
under the Fifth Forbearance Agreement, the Business Loan Agreement, the Notes
and each of the other Loan Documents.
 
(ii) Borrower shall not cause or permit the occurrence of any event of default
(other than the Existing Event of Default) under the Business Loan Agreement,
the Notes or the other Loan Documents.
 
(iii) Borrower shall not, and shall not permit any other party to, amend,
modify, transfer or assign this Agreement, the Fifth Forbearance Agreement, the
Business Loan Agreement, the Notes or any of the other Loan Documents without
the prior written consent of MOD.
 
(iv) Borrower shall immediately notify MOD of any breach of this Agreement or
any provision hereof.
 
3. Counterparts.  This Agreement may be executed in any number of counterparts
and each of such counterparts shall for all purposes be deemed to be an
original, and all such counterparts shall together constitute but one and the
same instrument.  A signature to this Agreement transmitted electronically shall
have the same authority, effect, and enforceability as an original signature.
 
4. Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.
 
5. Term of Agreement; Reinstatement.  This Agreement shall remain in full force
and effect until all indebtedness, obligations and liabilities of Borrower under
the Fifth Forbearance Agreement, the Business Loan Agreement, the Notes and the
other Loan Documents (the “Obligations”) have been paid and performed in
full.  The obligations of Borrower under this Agreement shall continue to be
effective or be reinstated, as the case may be, if at any time all or part of
any payment of any of the Obligations is rescinded or must otherwise be returned
by BCS or any other person or entity upon the insolvency, bankruptcy or
reorganization of Borrower or any of the other NS Entities or otherwise.
 
6. Parties Bound.  This Agreement binds and inures to the benefit of Borrower,
MOD and their respective successors and assigns.
 
7. Entirety.  THIS AGREEMENT, THE BUSINESS LOAN AGREEMENT, THE OTHER LOAN
DOCUMENTS AND THE SCHEDULES AND SUPPLEMENTS THERETO REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES FOR THE TRANSACTIONS THEREIN, AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS BETWEEN THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.
 
 [Remainder of page intentionally left blank.  Signature page follows.]
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.
 


NATURALSHRIMP HOLDINGS, INC.
 
By:                                                                      
 
Name:                                                                      
 
Title:                                                                      
 
Address:                2068 N. Valley Mills Drive
Waco, Texas  76110




MULTIPLAYER ONLINE DRAGON, INC.
 
By:                                                                      
 
Name:                                                                      
 
Title:                                                                      
 
Address:                9477 Greenback Lane, Suite 524A
Folsom, CA 95630



3

--------------------------------------------------------------------------------